Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 10



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
   JOAN C. KUEHN,                                  ECF CASE

                    Plaintiff,
                                                   No.: ____________________
          v.
                                                   COMPLAINT
   KRISTINA REED, P.A. and JAMES J.
   MORAN, P.A. collectively d/b/a “REED            JURY TRIAL DEMANDED
   GRIFFITH & MORAN,” JAMES J.
   MORAN (Individually) AND KRISTINA
   REED (Individually), Jointly and
   Severally,

                    Defendants.


                                      NATURE OF THE ACTION

         1.        Plaintiff Joan C. Kuehn (“Kuehn”) worked as a paralegal for Defendants Kristina

  Reed P.A. (“Reed PA”), James J. Moran, P.A. (“Moran PA”), Moran PA and Reed PA collectively

  d/b/a “Reed, Griffith & Moran” (“RGM”), James J. Moran, Esq. (“Moran”) and Kristina Reed,

  Esq. (“Reed”).

         2.        Plaintiff Kuehn alleges Defendants willfully violated the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. §§ 216(b), by failing to pay her overtime premium pay.

                                    JURISDICTION AND VENUE

         3.        This Court has subject matter jurisdiction over this matter under 28 U.S.C. §§ 1331

  and 1337, 1343, and jurisdiction over Plaintiff Kuehn’s FLSA claims under 29 U.S.C. § 216(b).

         4.        Venue is proper in this district under 28 U.S.C. §§1391(b)(1) and (2).

         5.        This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

  and 2202.




                                                   -1-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 10



                                             PARTIES

         6.      Plaintiff Kuehn was, at all relevant times, an adult individual residing in Boynton

  Beach, Florida.

         7.      Defendant Moran was, at all relevant times, an adult individual residing in

  Wellington, Florida.

         8.      Defendant Reed was, at all relevant times, an adult individual residing in Boynton

  Beach, Florida.

         9.      Reed PA is an entity solely owned by Reed, which is located at 630 E. Ocean

  Avenue, Boynton Beach, Florida 33435.

         10.     Moran PA is an entity solely owned by Moran, which is located at 630 E. Ocean

  Avenue, Boynton Beach, Florida 33435.

         11.     RGM is the fictitious name in the state of Florida for the law firm owned by Reed

  PA and Moran PA.

         12.     RGM is, upon information and belief, an enterprise engaged in commerce or in the

  production of goods for commerce. It is engaged in commerce or in the production of goods for

  commerce, because, inter alia, it has employees that handle goods and materials that have been

  produced for and moved in commerce, and, upon information and belief, its annual gross volume

  of business is at least $500,000.00. These goods and materials that have been produced for and

  moved in commerce, which its employees have handled, include, but are not limited to, computers

  and office supplies.

         13.     Defendants Moran and Reed, upon information and belief, own, operate and control

  Defendant RGM’s day-to-day operations and management and jointly employed Plaintiff Kuehn.




                                                 -2-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 10



             14.      Defendant Reed, upon information and belief, owns, operates and controls

  Defendant Reed PA’s day-to-day operations and management and employed Plaintiff Kuehn.

             15.      Defendant Moran, upon information and belief, owns, operates and controls

  Defendant Moran PA’s day-to-day operations and management and employed Plaintiff Kuehn.

             16.      Each Defendant, either directly or indirectly, has hired Plaintiff Kuehn and other

  employees, controlled Plaintiff Kuehn’s work schedule and employment conditions, determined

  her payment rate and method, and kept at least some records regarding her employment.

                                              STATEMENT OF FACTS

             17.      RGM is a law firm that focuses on real estate, estate planning, title insurance, wills,

  probate and trusts, which is located at 630 E. Ocean Avenue, Boynton Beach, Florida 33435.

             18.      Defendants Moran and Reed, as RGM partners, Reed as the owner of Reed PA, and

  Moran as the owner of Moran PA regularly interacted with Plaintiff Kuehn, telling her what to do,

  what hours to work, having the authority to hire and fire her, change her pay and pay schedule,

  and they kept records regarding her hours worked and compensation.

             19.      Reed PA and Moran PA are one integrated enterprise that do business as RGM.

  Duties Performed and Hours Worked1

             20.      Defendants employed Plaintiff Kuehn as a paralegal from January 30, 2012 to

  October 17, 2018.

             21.      As a paralegal, Plaintiff Kuehn’s primary duties did not involve exercising

  discretion or independent judgment on any significant matters.




  1
      Headers are included only for organizational purposes.


                                                               -3-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 4 of 10



         22.     Plaintiff Kuehn, rather, performed her primary duties under Defendants’ strict

  supervision, doing precisely what she was told and following established procedures and

  guidelines.

         23.     If Plaintiff Kuehn ever had a question on how to proceed, she did not make that

  decision; she consulted with one of the attorneys on how to proceed.

         24.     Plaintiff Kuehn worked 51.5 hours Monday to Friday under the following regular

  schedule: she started work at 7:30 a.m.; 3 out of 5 days she worked until 5:00 p.m.; and 2 out of 5

  days she worked until 7:00 p.m.

         25.     Once a month, in addition to working these 51.5 hours, she would work on Saturday

  from 8:00 a.m. to 3:00 p.m., totaling 58.5 hours for those weeks.

         26.     Plaintiff Kuehn worked particularly long hours from June 2018 to October 2018:

  from 7:30 a.m. to 7:00 p.m., Monday to Thursday and from 7:30 a.m. to 5:00 p.m. on Friday,

  totaling 55.5 hours.

         27.     From June 2018 to October 2018, two weeks per month, she worked on Saturday

  from 8:00 a.m. to 3:00 p.m., totaling 62.5 hours for those weeks.

         28.     Defendants were aware of her working these hours, as they saw her working at the

  office during these times, received emails from her, and assigned her work they knew would

  require this length of time.

         29.     Plaintiff Kuehn rarely had an uninterrupted 30 minute meal break.

         30.     Plaintiff Kuehn regularly worked while eating her lunch.

  Compensation

         31.     Defendants paid Plaintiff Kuehn a fixed annual salary regardless of the hours she

  worked per week: $60,115 in 2016; $60,140 in 2017; and $60,140 in 2018.




                                                  -4-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 5 of 10



            32.   When Defendants told her she would be paid a salary, they gave her a fixed work

  schedule: 8:00 a.m. to 4:00 p.m. Monday to Thursday, 8:00 a.m. to 3:00 p.m. on Friday, and that

  she would receive a 30 minute uninterrupted lunch break each day, bringing her working hours to

  36.5.

            33.   Defendants did not pay Plaintiff Kuehn overtime premium pay for any hour she

  worked over 40 in a week.

                              FIRST CAUSE OF ACTION
             FAILURE TO PAY THE OVERTIME PREMIUM PAY UNDER THE FLSA

            34.   Plaintiff Kuehn realleges every preceding allegation as if set forth fully herein.

            35.   Plaintiff Kuehn consents in writing to be a party to this action under 29 U.S.C.

  §216(b), which is attached to this Complaint and incorporated by reference.

            36.   Defendants are “employers” within the FLSA’s meaning.

            37.   Defendants employed Plaintiff Kuehn within the FLSA’s meaning.

            38.   Defendants have been, and continue to be, employers engaged in interstate

  commerce and/or the production of goods for commerce under the FLSA, 29 U.S.C. §§ 206(a) and

  207(a).

            39.   Defendants Moran and Reed are personally liable for the statutory violations.

  Lamonica v. Safe Hurricane Shutters, 711 F.3d 1299 (11th Cir. 2013).

            40.   Defendants misclassified Plaintiff Kuehn as an exempt employee.

            41.   Plaintiff Kuehn’s paralegal position with Defendants is non-exempt for overtime

  purposes under the FLSA.

            42.   Defendants were required to pay Plaintiff Kuehn no less than 1.5 times the regular

  rate at which she was employed for all hours worked in excess of 40 hours in a workweek under




                                                   -5-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 6 of 10



  the overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C.

  §§ 207(a)(1) and 215(a).

            43.    At all relevant times, Defendants had a policy and practice of refusing to pay

  Plaintiff Kuehn the proper overtime compensation for her hours worked in excess of 40 per

  workweek.

            44.    Defendants were aware or should have been aware that the practices described in

  this Complaint were unlawful, making their violations willful or reckless.

            45.    Defendants have not made a good faith effort to comply with the FLSA with respect

  to Plaintiff Kuehn’s compensation.

            46.    Defendants have failed to make, keep and preserve records with respect to their

  employees sufficient to determine the wages, hours, and other conditions and practices of

  employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).

            47.    On March 20, 2019, Defendants executed a tolling agreement, which is Exhibit A

  to this Complaint. Under this agreement, Plaintiff and Defendants agreed to toll the statute of

  limitations on Plaintiff’s FLSA claims from March 20 to six days after Defendants advise in

  writing that they are terminating the agreement. On April 30, Defendants advised in writing that

  they are terminating the agreement, making its termination effective May 5, 2019.

            48.    Due to Defendants’ FLSA violations, Plaintiff Kuehn is entitled to recover from

  Defendants her unpaid wages, liquidated damages, reasonable attorneys’ fees, costs, pre and post-

  judgment interest, and any other legal and equitable relief as this Court deems just and proper.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Kuehn respectfully requests this Court grant the following

  relief:




                                                  -6-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 7 of 10



         a.      A declaratory judgment that the practices complained of herein violate the FLSA;

         b.      An injunction against Defendants and their officers, agents, successors, employees,

  representatives and any and all persons acting in concert with them, as provided by law, from

  engaging in each of the unlawful practices, policies and patterns set forth herein;

         c.      An award for unpaid overtime premium pay under the FLSA;

         d.      An award of liquidated damages as a result of Defendants’ willful FLSA violations;

         a.      Equitably tolling the statute of limitations under the FLSA;

         b.      An award of pre-judgment and post-judgment interest;

         c.      An award of costs and expenses of this action together with reasonable attorneys’

  and expert fees; and

         d.      Such other and further relief as this Court deems just and proper.




                                                  -7-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 8 of 10



                                  DEMAND FOR TRIAL BY JURY

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Kuehn demands a trial by jury on all questions

  of fact the Complaint raises.

  Dated: Boca Raton, Florida
         May 4, 2019

                                       ADLER WELLIKOFF PLLC

                                       s/ Scott M. Wellikoff
                                       Aaron S. Adler
                                       1300 N. Federal Hwy, Ste. 107
                                       Boca Raton, FL 33432
                                       Tel: 561.508.9591
                                       Fax: 561.508.8365
                                       swellikoff@adwellgroup.com
                                       aadler@adwellgroup.com

                                       LIPSKY LOWE LLP


                                       s/ Douglas B. Lipsky
                                       Douglas B. Lipsky (Pro Hac Vice Pending)
                                       Christopher H. Lowe
                                       630 Third Avenue, Fifth Floor
                                       New York, New York 10017-6705
                                       Tel: 212.392.4772
                                       Fax: 212.444.1030
                                       doug@lipskylowe.com
                                       chris@lipskylowe.com




                                                 -8-
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 9 of 10




                    EXHIBIT A
Case 9:19-cv-80607-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 10 of 10
